                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

IN RE:                                              )
REMINGTON OUTDOOR COMPANY, INC.                     )      CASE NO. 20-81688-CRJ11
                                                    )             CHAPTER 11
       DEBTOR.                                      )      Jointly Administered

                                NOTICE OF PARTICIPANT

       Pursuant to paragraph 3 of the Order Scheduling and Establishing Remote Hearing

Procedures for the September 23, 2020 Sale Hearing (Doc. 491), Royal Defence Co., Ltd.,

hereby identifies the following participant for the September 23, 2020 Sale Hearing:

                                   Mark P. Williams
                       NORMAN, WOOD, KENDRICK AND TURNER
                             Ridge Park Place, Suite 3000
                                1130 22nd Street South
                               Birmingham, AL 35205
                               (205) 259-1034 (Direct)
                            E-mail: mpwilliams@nwkt.com

       Respectfully submitted this the 15th day of September, 2020.

                                                    /s/Mark P. Williams
                                                    ______________________________
                                                    Mark P. Williams, Attorney for
                                                    Royal Defence Co., Ltd.

OF COUNSEL:

NORMAN, WOOD, KENDRICK AND TURNER
Ridge Park Place, Suite 3000
1130 22nd Street South
Birmingham, AL 35205
(205) 328-6643




Case 20-81688-CRJ11         Doc 666 Filed 09/15/20 Entered 09/15/20 09:40:12           Desc
                              Main Document    Page 1 of 2
                                                        CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of September, 2020 I filed the foregoing
electronically; and that I have served a copy of the foregoing via the CM/ECF system which
provides service to all counsel of record.

                                                                                            /s/Mark P. Williams
                                                                                            ______________________________
                                                                                            OF COUNSEL
F:\BK\RoyalDefenceCo.,Ltd-RemingtonArms-8825\Pleadings-BK-20-81688\PL.002.NoticeofParticipant.doc




                                                                                     2
Case 20-81688-CRJ11                               Doc 666 Filed 09/15/20 Entered 09/15/20 09:40:12                           Desc
                                                    Main Document    Page 2 of 2
